tcmemo_1997_232 united_states tax_court ronnie f judy petitioner v commissioner of internal revenue respondent docket no filed date ronnie f judy pro_se bonnie l cameron for respondent memorandum findings_of_fact and opinion beghe judge respondent determined deficiencies in petitioner's federal_income_tax and penalties for taxable years and as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number sec_6662 dollar_figure big_number penalty after concessions by both parties the issues for decision are whether petitioner failed to report income for and in the amounts of dollar_figure and dollar_figure respectively and whether petitioner is liable for negligence penalties under sec_6662 we hold for respondent on both issues findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated by this reference at the time the petition was filed petitioner’s legal residence was in reevesville south carolina during the years at issue petitioner operated a farm the primary sources of petitioner’s income were sales of cattle soybeans and grain petitioner maintained a single bank account at the first federal savings loan of walterboro for both personal and business use he did not deposit all farm receipts into this bank account he endorsed to third-party creditors some of the checks he received petitioner concedes that he failed to maintain adequate books_and_records to account for his farming activities during the years at issue he further concedes that his federal_income_tax returns for these years did not reflect income he received from sales of crops and livestock as follows source orangeburg stockyard dollar_figure dollar_figure weathers farm supply big_number -0- four holes farm -0- big_number total big_number big_number petitioner’s tax returns for the years at issue were assigned to c kevin cox cox a special_agent in the criminal_investigation_division of the internal_revenue_service irs cox interviewed petitioner in date in response to cox’s questions about the source of funds for specific expenditures petitioner gave the following explanation he had borrowed what he needed from his father blease judy mr judy mr judy’s sister--petitioner’s aunt--lillie mae ellis had died in leaving mr judy dollar_figure mr judy had withdrawn the entire inheritance from various bank accounts in and secreted the cash in an ammunition box that he kept under his bed in the house he shared with petitioner’s family mr judy had given petitioner permission to withdraw funds from the ammunition box for expenses with the understanding that petitioner would pay them back on numerous occasions petitioner had helped himself from the contents of the ammunition box but was dilatory in repaying at some point mr judy had discovered to his dismay how much of his inheritance had been thus depleted and moved the ammunition box to a new location unknown to petitioner for reasons not disclosed in the record the criminal investigation was discontinued later that year and the case referred to the examination_division of the irs the audit of petitioner’s and returns was conducted by revenue_agent elizabeth duffy duffy petitioner did not show duffy any records in the absence of records duffy reconstructed petitioner’s income using the source_and_application_of_funds_method under this method she determined the total amount of petitioner’s expenditures plus bank_deposits in and and the total amount of funds available to him from identified sources in each year in computing petitioner’s available_resources duffy included the dollar_figure and dollar_figure of receipts traceable to farm sales but not reported on petitioner’s returns to the extent that petitioner’s expenditures plus deposits exceeded funds available from identified sources she presumed that petitioner had additional unreported income from farming petitioner’s uncorroborated account of his withdrawals of his father’s inheritance from the ammunition box did not persuade her otherwise the adjustments set forth in the notice_of_deficiency followed duffy’s computations before trial respondent revised the revenue agent’s computations on the basis of additional information obtained from petitioner concerning his expenditures as a result of these revisions the amounts in controversy are lower than those reflected in respondent’s original adjustments the revised computations set forth below are not disputed application of funds increase in bank account balance dollar_figure - - business equipment purchased per return big_number dollar_figure real_estate purchased big_number loan repaid to dewey cowart big_number big_number personal living_expenses big_number big_number taxes and insurance withholdings big_number big_number expenses of estate of which petitioner was executor big_number big_number total funds applied big_number big_number sources of funds adj gross_income per return depreciation per return big_number big_number loan received from dewey cowart -0- big_number decrease in bank account balance -0- big_number gifts from mr judy -0- big_number total available funds reported big_number big_number unreported farm income specifically identified big_number big_number total funds available from identified sources big_number big_number residual amounts in controversy big_number big_number this case was tried on date in columbia south carolina one of the witnesses whom respondent subpoenaed wa sec_2 the revisions relate to two items respondent conceded that a dollar_figure expenditure for the purchase of a tractor trailer occurred in rather than and that petitioner’s payments for child care in were dollar_figure less than the revenue_agent had supposed mr judy mr judy accompanied petitioner to the trial and sat in petitioner’s car outside the courthouse petitioner represented to the court that for health reasons his father would be unable to testify during a recess respondent’s counsel went down to the parking lot to meet mr judy and upon her return did not request the court to compel mr judy to testify the court agreed to hold the record open until december to give the parties the opportunity to take mr judy’s deposition respondent made arrangements for a deposition in columbia within this time period but when advised of the scheduled deposition petitioner stated that his father would be too ill to attend by order dated date we expressed our concern over this very unsatisfactory state of affairs and admonished petitioner that without a medical doctor’s affidavit concerning mr blease judy’s inability to testify the court is skeptical about such inability the court would be inclined in the absence of mr blease judy’s testimony to invoke against petitioner the rule_of 6_tc_1158 affd on other grounds 162_f2d_513 10th cir we instructed petitioner either to make arrangements for the deposition of mr judy by date or provide the court with a medical doctor’s affidavit explaining in detail why mr blease judy is unable to testify within that timeframe and when or whether the doctor expects that mr blease judy will be able to provide testimony in this case in reply petitioner reported that the condition of mr judy’s health precluded a deposition petitioner’s report was accompanied by a one- sentence note written on a doctor’s prescription pad and signed by j richard allison iii m d which read pt patient should be up on feet for short distance and short_period of time only in early february we discussed this matter with the parties in a telephone conference call when we suggested a bedside deposition of mr judy as an accommodation and asked petitioner if he would be willing to bear the additional transportation costs that respondent would incur in coming to his home petitioner was noncommittal stating that he could probably make such arrangements but it would take a while mr judy was not deposed by order dated date the record was closed unreported income opinion every taxpayer is required to maintain sufficient records to enable the commissioner to establish the amount of his taxable_income sec_6001 sec_1_6001-1 and b income_tax regs if such records are lacking the commissioner may reconstruct the taxpayer’s income by any indirect method that is reasonable under the circumstances 967_f2d_986 4th cir affg tcmemo_1990_618 92_tc_661 31_tc_1269 affd in part and revd and remanded in part on another issue 283_f2d_871 6th cir use of the source_and_application_of_funds_method for reconstructing income is well accepted 398_f2d_558 1st cir cheesman v commissioner tcmemo_1990_350 jones v commissioner tcmemo_1983_110 under this method any amount by which the taxpayer’s applications of funds during the taxable_year exceed the funds available to him from known sources is attributed to unreported taxable_income as long as respondent’s use of this method to reconstruct the taxpayer’s income is reasonable under the circumstances respondent’s determination is entitled to a presumption of correctness and the taxpayer bears the burden of proving a nontaxable source of the excess funds applied rule a jones v commissioner supra cf cebollero v commissioner supra pincite 64_tc_651 affd 566_f2d_2 6th cir concessions by respondent regarding certain items in the computation of the adjustments in the statutory notice ordinarily do not shift the burden_of_proof to respondent 399_f2d_744 4th cir affg tcmemo_1967_67 380_f2d_494 5th cir affg in part and revg and remanding on other issues tcmemo_1964_302 estate of mason v commissioner supra pincite using the source_and_application_of_funds_method respondent determined that petitioner had unreported income from farming in addition to the receipts that respondent was able to trace to specific farm sales and that petitioner has conceded petitioner claims that he borrowed the amounts in controversy by making permitted withdrawals from a cash hoard of dollar_figure established by his father from the proceeds of an inheritance and kept in an ammunition box under his father’s bed petitioner’s account does not persuade us and accordingly we sustain respondent’s revised determination at trial petitioner presented no evidence to corroborate his own testimony he did attach several documents to his posttrial brief including the following a statement purporting to be the affidavit of mr judy dated date which confirms many of the material facts alleged by petitioner a handwritten letter to a mr paul cumming signed in mr judy’s name and dated date which confirms some of the same allegations a handwritten list of numbers adding up to dollar_figure and bearing the title withdrawals from estate copies of pages from four passbooks on which a few of the numbers in the aforesaid list appear in the withdrawals column a certified bank check in the amount of dollar_figure payable to mr judy none of these documents was shared with respondent before trial introduced in evidence at trial or brought to the attention of the court before the record was closed attachments to briefs do not constitute evidence and may not be considered rule b 65_tc_959 ndollar_figure 40_tc_330 none of the documents is on its face sufficiently trustworthy and probative on the point for which it is offered that excluding it would significantly detract from the truth-seeking function of these proceedings the first two documents are notarized by petitioner’s wife the authenticity of mr judy’s signature on the documents has not been established the dates on the documents indicate that they were executed several months before trial yet at trial when petitioner requested that his father be excused from testifying he asked whether as an alternative mr judy might be allowed to execute an affidavit while sitting in the car outside the courthouse that was a strange suggestion if petitioner had in fact already arranged for mr judy to prepare two such affidavits the copies of bank records provide too little identifying information to be useful the account owners and depositories are not identified there is no indication of any relationship to the lillie mae ellis estate the only withdrawal of funds that can be connected to mr judy is in the amount of dollar_figure petitioner attempts to avoid the consequences of failing to corroborate his testimony he argues that at trial he was prepared properly to introduce in evidence bank documents establishing mr judy’s cash withdrawals but was not advised to by the court or the respondent at that time the court was aware of these records in my possession during the date hearing but were never asked for what actually occurred at trial was that when petitioner adverted to certain bank records in his possession we asked him whether he had shown them to respondent he replied that he had not we instructed him to show his documents to respondent so that they could be included in a supplemental stipulation under these conditions we said we would consider accepting them as evidence petitioner then qualified his offer stating that he was unable to obtain most of the records because the banks weren’t required to keep records that far back petitioner did not follow the court’s suggestion nor was petitioner unaware of the regular procedures for the introduction of documentary_evidence he received service of the court’s standing_pretrial_order he participated in the preparation of a stipulation relating to joint exhibits he had already successfully introduced two exhibits into evidence before the colloquy described above took place it is particularly significant that petitioner did not corroborate his account of the amounts in controversy by testimony from the person in the best position to do so petitioner deals with this gap in the record as follows if there had been any way possible for the petitioner’s father to have testified the contents of said ammo-box would not have been in question my father’s testimony would prove favorable however due to his bad health he wasn’t able to appear for a deposition a doctor’s statement has been provided to the court and the respondent told me she didn’t have the means of transportation to our home to interview my father if it is peculiarly within the power of one party to produce a witness whose testimony would elucidate a transaction in controversy the fact that he does not do so may create a presumption that the testimony would have been unfavorable 150_us_118 397_f2d_621 d c cir 47_tc_92 affd 392_f2d_409 5th cir 6_tc_1158 affd 162_f2d_513 10th cir mccormick on evidence sec_264 pincite 4th ed the power of a party to produce a witness may depend upon various factors including the physical availability of the witness his amenability to subpoena by the party the existence of any special relationship between them and the nature of the testimony that the witness might be expected to give 230_f2d_919 5th cir gaw v commissioner tcmemo_1995_531 wigmore on evidence sec a pincite chadbourn rev ed according to petitioner’s account mr judy’s inheritance was the source of the amounts in controversy and only petitioner and mr judy knew that the inheritance money was secreted in an ammunition box under mr judy’s bed mr judy’s testimony would surely have had an important if not decisive influence upon the resolution of the factual questions on which this case turns petitioner has not convinced us of mr judy’s inability to testify the one-sentence note from dr allison that petitioner submitted to the court falls far short of providing the specific and detailed evaluation of this issue which the court demanded and cannot fairly be interpreted to rule out the possibility of a deposition under the circumstances mr judy’s availability for a deposition seems to have been largely within petitioner’s control a close relationship exists between them they are related by blood they live together and throughout the negotiations between the parties and the court on this matter petitioner has consistently purported to speak for mr judy there is ample reason to expect mr judy to have cooperated with petitioner petitioner’s suggestion that respondent is to blame for the failure to take mr judy’s deposition is without merit although respondent originally subpoenaed mr judy to testify at trial and when this failed attempted to arrange for his deposition ultimately it was petitioner who bore responsibility for procuring his testimony because petitioner bore the risk of nonpersuasion on the issue that his testimony could have elucidated cf 208_f2d_903 3d cir affg a memorandum opinion of this court under these circumstances petitioner’s failure to obtain mr judy’s testimony certainly permits the inference that it would have been prejudicial to petitioner yet we need not rely upon such an inference in order to find in favor of respondent the evidence and arguments presented to the court are sufficient although respondent presented no evidence directly contradicting petitioner’s testimony it does not follow that petitioner has carried his burden_of_proof see 551_f2d_929 3d cir revg tcmemo_1975_278 440_f2d_688 9th cir affg tcmemo_1969_159 322_f2d_530 8th cir affg in part and remanding in part tcmemo_1961_237 the credibility of petitioner’s account of the amounts in controversy is weakened by the stipulated fact that he failed to report sales income for the moral force of a judgment of decision will be at a maximum when the judge decides the case solely on the basis of the evidence and arguments presented to him fuller the problem of jurisprudence temp ed each of the years at issue in at least the amounts of dollar_figure and dollar_figure respectively it is further weakened by the stipulated fact that he failed to maintain adequate_records of his farming operations even on its own terms petitioner’s account is not satisfactory there are unanswered questions and inconsistencies that undercut its persuasiveness first petitioner did not offer to explain why mr judy would have preferred to withdraw the dollar_figure he allegedly inherited from his sister and keep it hidden under his bed rather than leaving it in bank accounts where it could have earned interest such behavior is sufficient to raise doubts cf 276_f2d_122 5th cir affg tcmemo_1958_37 second the record discloses that petitioner obtained loans from unrelated parties during the period that he claims to have had access to interest-free funding out of his father’s cash hoard for example in date he borrowed dollar_figure from dewey cowart to finance the purchase of real_estate petitioner testified that he repaid this loan by the end of that year using funds from his father’s cash hoard it is not clear why he felt he needed a short-term bridge loan from dewey cowart if he could have borrowed from the cash hoard in the first place several unreported income cases have noted the apparent inconsistency between borrowing from third parties and claiming to have a cash hoard at one’s disposal id pincite peters v commissioner tcmemo_1981_83 stutts v commissioner tcmemo_1975_298 third petitioner’s explanation of the circumstances under which he began using the cash hoard conflicts with other statements he made both before and during the trial petitioner told the court that he sustained heavy crop losses from hurricane hugo in date it destroyed our corn and soybean crop and that is the year i started borrowing money out of the ellis’ estate to pay bills but cox testified that petitioner told him that he had borrowed funds from the ellis inheritance to finance specific purchases of equipment in and land in petitioner never specifically denied cox’s account of this interview moreover on the morning of the trial he produced documentation showing to the satisfaction of respondent’s counsel that he had purchased a tractor trailer in rather than in as respondent had assumed in the source and application of funds computation set forth in the notice_of_deficiency he later testified that the money he used to purchase the tractor trailer came from his father’s cash hoard finally petitioner has failed to give either the irs or the court a plausible estimate of the total amount he allegedly borrowed from the cash hoard cox testified that during the investigation petitioner never would give us a specific amount of money that he had taken out of the box it was just every time we came up with a specific expenditure item that petitioner had he stated that the money came out of the ammunition box at trial under cross-examination petitioner testified that he removed a total of approximately dollar_figure from the ammunition box in yet this figure is double the amount implied by the source and application of funds computations on which petitioner and respondent agree on brief petitioner reproduces the results of those computations as follows reported income4 dollar_figure unreported income big_number big_number reported expenses big_number amount i borrowed from estate funds -big_number if as petitioner maintains he borrowed money from his father’s inheritance with the understanding that he was obligated to repay it presumably he would have kept track of how much debt he was incurring petitioner questions the plausibility of respondent’s explanation for the amounts in controversy he asserts that owing to severe crop damage caused by hurricane hugo in hi sec_4 reported income is a mischaracterization this amount corresponds to the total available funds reported see the schedule set forth in our findings_of_fact farm could not have produced the additional income that respondent supposes he realized and that if his farm was producing as much income as respondent supposes his standard of living would be considerably higher than it is petitioner’s argument assumes facts not in evidence he did not attempt to prove the extent of the hurricane damage he sustained furthermore the sources of petitioner’s farm income during the years at issue were not limited to the crops harvested in those years he earned substantial amounts of income from sales of livestock and cox testified that petitioner told him that he held grain in storage in accordance with the common practice of farmers to try to take advantage of improvements in prices over time the inference petitioner wishes us to draw from his standard of living is a nonsequitur the parties agree on the total amount of petitioner’s expenditures during the years in issue the question is not how much petitioner spent but where the money came from respondent’s determination that the source of petitioner’s expenditures was unreported farm income is just as consistent with petitioner’s allegedly modest standard of living as petitioner’s allegation that the source was loans from his father’s cash hoard petitioner has not satisfied his burden_of_proof we conclude that he had additional unreported income of dollar_figure in and dollar_figure in accuracy-related_penalties sec_6662 and b imposes a penalty equal to percent of the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 the failure to maintain adequate_records from which the taxpayer’s income can be determined constitutes negligence 92_tc_899 sec_1 b income_tax regs the penalty does not apply to any portion of an underpayment for which the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioner bears the burden_of_proof rule a respondent determined that the entire underpayments for and were attributable to negligence petitioner has offered no argument to challenge this determination and there is no evidence in the record that would suggest a reasonable_cause for petitioner’s underreporting of income and inadequate petitioner’s brief contains additional contentions and allegations although these are not discussed above we have considered them and found them to be without merit recordkeeping accordingly the penalty applies to the entire amount of the underpayments to reflect the foregoing decision will be entered under rule
